DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
In claims 1 and 18 The terms “amplifies [claim 1] … amplifying [claim 18]” are vague and unclear and leave the reader in doubt as to the meaning of the technical feature to which they refer, since it is known that the concentrator only concentrates and focuses the magnetic field … neither the claim nor the specification is clear about how to amplify the magnetic field, thereby rendering the definition of the subject-matter of said claims unclear. Such a statement attempts to define the subject- matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12/ 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PAUL et al. US 2016/0055358 A1 [PAUL].
Regarding claims 1/18, PAUL teaches a magnetizing device [paragraph 61, fig. 3a], comprising: a first magnet [25 or 21”] having a magnetic field [the magnetic field of the magnet 25] forming a magnetization region [around the magnet 25, paragraph 89] in which a magnetizable security element [10/ 11, paragraph 60] is exposed to a magnetic field strength having a defined magnetic field direction [figs. 7/ 12-15; paragraphs 68/ 76/ 84]; and a first magnetic field concentrator [26] formed of a ferromagnetic material [an arrangement 26 made of magnetically conductive material … The magnetically conductive material may be e.g. a ferromagnetic material, paragraph 89], the first magnetic field concentrator [26] is arranged in the magnetic field [the magnetic fields of elements 25 go through elements 26, fig. 12] and focuses the magnetic field in the magnetization region [inherent property to the concentrator 26].
Regarding claim 2, PAUL teaches the magnetizing device of claim 1, wherein the first magnet is a permanent magnet [two permanent magnets 25, paragraph 89].
Regarding claim 3, PAUL teaches the magnetizing device of claim 2, wherein the first magnet has a block shape [magnet 25 has a block shape, fig. 12].
Regarding claim 4, PAUL teaches the magnetizing device of claim 1, wherein the first magnetic field concentrator is a sheet [26 side looks like a sheet] of soft magnetic material with a high permeability [arrangement 26 made of magnetically conductive material which “guides” the magnetic field lines of the total magnetic field generated by the two magnets 25. The magnetically conductive material may be e.g. a ferromagnetic material, particularly preferably a soft-magnetic material, such as an (inexpensive) transformer steel, paragraph 89].
Regarding claim 5, PAUL teaches the magnetizing device of claim 1, wherein the magnetizable security element [10/ 11, paragraph 60] is transported in a transport direction through the magnetization region [fig. 7a; paragraphs 65/ 66/ 68/ 76/ 84].
Regarding claim 6, PAUL teaches the magnetizing device of claim 5, wherein the first magnetic field concentrator [26] deflects a plurality of magnetic field lines of the magnetic field [inherent property; figs. 12-15] to concentrate the magnetic field at a side of the first magnet facing the transport direction [in the T direction, fig. 12].
Regarding claim 7, PAUL teaches The magnetizing device of claim 5, wherein an air gap is disposed between the first magnetic field concentrator and the first magnet in the transport direction [see the air gap between elements 25 and 26a, fig. 12].
Regarding claim 8, PAUL teaches the magnetizing device of claim 5, wherein the first magnetic field concentrator [26] is directly adjacent to the first magnet [25] in the transport direction [T, fig. 12].
Regarding claims 9/ 19, PAUL teaches the magnetizing device of claim 1, further comprising a second magnet [25, fig. 12d] and a second magnetic field concentrator [26, fig. 12d].
Regarding claim 10, PAUL teaches the magnetizing device of claim 9, wherein the first magnet [25] and the second magnet [25] face each other in the magnetization region [figs. 7/ 12-15], with the first magnet arranged on a first side of the magnetization region and the second magnet arranged on a second side of the magnetization region opposite the first side [see how elements 25 or 21 or 22 are arranged on opposite sides, figs. 7/ 12-15].
Regarding claim 11, PAUL teaches the magnetizing device of claim 10, wherein a north pole of each of the first magnet and the second magnet [N] points toward the magnetization region [see N poles of element 22, fig. 7a], and a south pole of each of the first magnet and the second magnet [S poles of elements 22] points away from the magnetization region [fig. 7a].
Regarding claim 12, PAUL teaches the magnetizing device of claim 10, wherein a south pole of each of the first magnet and the second magnet points toward the magnetization region [fig. 16 shows a south pole of each of the first magnet and the second magnet 27 points toward the magnetization region], and a north pole of each of the first magnet and the second magnet points away from the magnetization region [fig. 16 shows a north pole of each of the first magnet and the second magnet 27 points away from the magnetization region].
Regarding claim 14, PAUL teaches the magnetizing device of claim 5, further comprising a further magnet [magnet 22”] arranged downstream of the first magnet [21”] in the transport direction [T, fig. 7A].
Regarding claim 15, PAUL teaches the magnetizing device of claim 9, further comprising a further pair of magnets [22” and 22”] arranged downstream of the first magnet and the second magnet [21” and 21”, when viewed from down - up] in a transport direction [T] in which the magnetizable security element [10/11] is transported through the magnetization region [fig. 7a].
Regarding claim 16, PAUL teaches the magnetizing device of claim 15, wherein the further pair of magnets have a reverse polarization to the first magnet and the second magnet [22” to the right has a reverse polarization to 21” to the left and vice versa, fig. 7a].
Regarding claim 17, PAUL teaches the magnetizing device of claim 16, wherein the further pair of magnets have a magnetic field strength less than the first magnet and the second magnet [The second magnetization device 22 comprises less strong magnets, paragraph 64].
Regarding claim 20, PAUL teaches The method of claim 19, further comprising forming a further magnetization region with a further pair of magnets [22” and 22”] arranged downstream of the first magnet and the second magnet [21” and 21”, when viewed from down - up] in a transport direction [T] in which the security element [10/11] is transported through the magnetization region [between magnets 21 and 22], the further pair of magnets have a reverse polarization to the first magnet and the second magnet [22” to the right has a reverse polarization to 21” to the left and vice versa, fig. 7a] and have a magnetic field strength less than the first magnet and the second magnet [The second magnetization device 22 comprises less strong magnets, paragraph 64].









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over PAUL et al. US 2016/0055358 A1 [PAUL].
Regarding claim 13, PAUL teaches the magnetizing device of claim 1, wherein the first magnet and the first magnetic field concentrator are enclosed by a housing [it is inherent to have a housing]. PAUL discloses the claimed invention except for the housing is being formed of a die-cast zinc.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the housing from die-cast zinc for better protection, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837